                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Roanoke Division

VOLVO GROUP NORTH AMERICA, LLC,                     )
                                                    )
                             Plaintiff,             )
                                                    )
        v.                                          )       7:19CV419
                                                    )      COMPLAINT FOR
INTERNATIONAL UNION UNITED                          )      DECLARATORY AND
AUTOMOBILE AEROSPACE AND                            )      INJUNCTIVE RELIEF
AGRICULTURAL IMPLEMENT                              )
WORKERS OF AMERICA, UAW (“UAW”);                    )
and UAW LOCAL NO. 2069,                             )
                                                    )
                  Defendants.                       )
_____________________________________               )

        NOW COMES Plaintiff Volvo Group North America, LLC (“Volvo” or “Company”), and

files this action seeking declaratory and injunctive relief pursuant to Section 302 of the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 186, and the Federal Declaratory Judgment

Act, 28 U.S.C. § 2201(a), as follows:

                                           PARTIES

        1.    Plaintiff Volvo is a corporation organized under the laws of the state of Delaware

with a principal place of business in Greensboro, North Carolina. Volvo is engaged in the

manufacture and distribution of heavy-duty trucks. It operates multiple facilities throughout the

United States, including a manufacturing facility located in Dublin, Virginia, known as the New

River Valley Plant (NRV). Volvo is an employer within the meaning of 29 U.S.C. § 152(2), and it

is engaged in an industry affecting commerce as defined in 29 U.S.C. § 142 (1).

        2.    Defendant International Union, United Automobile Aerospace and Agricultural

Implement Workers of America (“UAW”) is an unincorporated labor organization, as defined in



                                               1

5858495v.1
   Case 7:19-cv-00419-EKD Document 1 Filed 06/06/19 Page 1 of 8 Pageid#: 1
29 U.S.C. § 152 (5). It is headquartered in Detroit, Michigan, where it represents employee-

members throughout the United States, including members who reside in Virginia.

        3.     Defendant UAW Local No. 2069 (“Local 2069”) is an unincorporated labor

organization (as defined in 29 U.S.C. § 152(5)), subordinate to UAW, with an office located in

Dublin, Virginia.

        4.     UAW and Local 2069 are the duly-designated exclusive representatives for

collective bargaining purposes of two units of employees employed by Volvo at its NRV facility,

an hourly production and maintenance unit and a salaried unit.

                       COLLECTIVE BARGAINING RELATIONSHIP

        5.     Periodically, Volvo and UAW, for themselves and on behalf of Local 2069,

negotiate a “Common” collective bargaining agreement setting forth the terms and conditions of

all NRV represented employees. In addition, Volvo negotiates separate Local Supplemental

Agreements with UAW and Local 2069 covering the production and maintenance unit and the

salaried unit. The current Common Agreement and Local Supplemental Agreements are effective

March 17, 2016 through March 16, 2021.

                                 JURISDICTION AND VENUE

        6.     Section 302(e) of the LMRA, 29 U.S.C. § 186(e), provides that the districts courts

of the United States shall have jurisdiction “to restrain violations” of Section 302. The Federal

Declaratory Judgment Act, 28 U.S.C. § 2201(a), authorizes the federal district courts, in “a case

of actual controversy within its jurisdiction,” to “declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be sought.”

        7.     As set forth herein, the Company and the Unions are parties to collective bargaining

agreements, which contain various provisions requiring the Company and the Unions, on an


                                                  2

5858495v.1
   Case 7:19-cv-00419-EKD Document 1 Filed 06/06/19 Page 2 of 8 Pageid#: 2
ongoing basis, to violate LMRA Sections 302(a), (b), and (c). This court has jurisdiction to restrain

such ongoing violations.

         8.    Further, there exists an actual controversy between the parties regarding whether

these contractual provisions do in fact violate Section 302. In anticipation of upcoming

negotiations in certain other unrelated bargaining units, the Company advised the UAW of the

Company’s legal opinion that certain provisions of the various agreements between the Company

and the UAW run afoul of Section 302 and that such provisions require modification. The

Company further advised the UAW that absent its agreement, the Company would file this action

seeking a declaration of the respective rights and obligations of all parties to these agreements.

After consulting its legal counsel, the UAW advised the Company that it was their legal opinion

that the agreements are entirely lawful under § 302.

         9.    Absent a determination by this Court of the respective rights and obligations of the

parties, labor peace is threatened and the parties risk committing criminal offenses on an ongoing

basis.

         10.   This Court has jurisdiction pursuant to LMRA Section 302(e) and 28 U.S.C. §§

1331 and 2201(a).

         11.   Venue lies in this district pursuant to 28 U.S.C. § 1391 (b)(1) and (2), as one or

more defendants reside within this district and the “events or omissions giving rise to the claim

occurred” and are occurring in this district.

                                       OPERABLE FACTS

         12.   Article 4, Section 1 of the current Common Agreement authorizes UAW to appoint,

and obligates Volvo to recognize, a full-time Health and Safety Representative, a full-time Benefits

Representative, and a full-time Employees Assistance Program (EAP) Representative. This


                                                 3

5858495v.1
   Case 7:19-cv-00419-EKD Document 1 Filed 06/06/19 Page 3 of 8 Pageid#: 3
provision obligates Volvo to pay each of these full-time Union representatives “fifty (50) hours

straight time” pay each week.

        13.    The UAW Health & Safety Representative, Benefits Representative, and EAP

Representative perform no services on behalf of Volvo and are not supervised, directed, or

controlled by Volvo. These representatives work solely and exclusively on behalf of the UAW and

Local 2069 and are under their control and direction.

        14.    Article 4 of the NRV Production and Maintenance Local Supplemental Agreement

provides that Local 2069 shall be represented by a full-time President, a full-time Bargaining

Chairperson, and District Committeemen. The number of District Committeemen varies as the size

of the work force increases or decreases; however, there currently are twelve (12) District

Committeemen.

        15.    All Local 2069 District Committeemen, the full-time President and full-time

Bargaining Chairperson represent the Unions on a full-time basis, but Volvo is contractually

obligated to pay their wages— forty (40) hours per week. Further, all of these representatives are

entitled to be paid for overtime when a specified number of employees are working overtime.

These representatives perform no services on behalf of Volvo and are not supervised, directed, or

controlled by Volvo. These representatives work solely and exclusively on behalf of the UAW and

Local 2069 and are under their control and direction.

        16.    Article 4 of the NRV Salaried Employee Local Supplemental Agreement provides

that the Union shall be represented by a full-time Chairperson, and two part-time Committee-

persons. The Chairperson represents the Unions on a full-time basis, but Volvo is contractually

obligated to pay his wages— forty (40) hours per week. The Chairperson performs no services on




                                                4

5858495v.1
   Case 7:19-cv-00419-EKD Document 1 Filed 06/06/19 Page 4 of 8 Pageid#: 4
behalf of Volvo and is not supervised, directed, or controlled by Volvo. He works solely and

exclusively on behalf of the UAW and Local 2069 and is under their control and direction.

        17.    Article 4 further provides that the two part-time Committee-persons “will work four

(4) hours per workday for the Union”, but are paid their full salary by Volvo. While working “for

the Union”, these Committee-persons perform no services on behalf of Volvo and are not

supervised, directed, or controlled by Volvo. During such periods, these representatives work

solely and exclusively on behalf of the UAW and Local 2069 and are under their control and

direction.

        18.    Pursuant to the various provisions of the NRV Common Agreement and the two

Local Supplemental Agreements, Volvo has paid the Unions’ representatives at NRV substantial

sums of monies. In 2017, Volvo paid such representatives in excess of one million dollars

($1,000,000). In 2018, Volvo paid such representatives in excess of one million, two hundred

thousand dollars ($1,200,000). Volvo is contractually obligated to continue paying these Union

representatives through March 16, 2021.

                                 FIRST CAUSE OF ACTION

                                       Declaratory Relief

        19.    Plaintiff incorporates by reference paragraphs 1 through 18 herein.

        20.    LMRA Section 302(a) makes it unlawful “for any employer . . . to pay, lend, or

deliver, or agree to pay, lend, or deliver any money or other thing of value—(1) to any

representative of any of his employees who are employed in an industry affecting commerce.”

        21.    LMRA Section 302(b)(1) makes it unlawful “for any person to request, demand,

receive, or accept, any payment, loan, or delivery of any money or other thing of value prohibited

by subsection (a).”


                                                5

5858495v.1
   Case 7:19-cv-00419-EKD Document 1 Filed 06/06/19 Page 5 of 8 Pageid#: 5
        22.    LMRA Section 302(c) sets forth certain enumerated exceptions from the provisions

of Sections 302(a) and (b).

        23.    The provisions of the NRV Common Agreement and the Local 2069 Supplemental

Agreements obligating Volvo to pay the wages of full-time Union representatives are in conflict

with LMRA Sections 302(a) and (b). No exception set forth in LMRA Section 302(c) is applicable.

        24.    Although “no docking” contractual provisions under which active employees who

periodically leave their job to perform union representation duties continue to be paid by their

employer have been held lawful, the two part-time Committee-persons in the salaried unit are

contractually obligated to “work for the” Union four (4) hours each day. Thus, they have two

separate employers, and while employed by the Union, they are no longer employed by Volvo.

Thus, “no docking” rules are inapplicable.

        25.    The contractual provisions obligating Volvo to pay the wages of part-time

Committee-persons during those periods when they are employed by Local 2069 are in conflict

with LMRA Sections 302(a) and (b). No exception set forth in LMRA Section 302(c) is applicable.

        26.    By honoring the aforesaid contractual obligations, the Company and the Unions

have been, and will continue to be, noncompliant with LMRA Section 302. Such noncompliance,

if willful, subjects the Company and the Unions to possible criminal prosecution.

        27.    There is an actual controversy between the parties regarding the lawfulness of these

contractual provisions, both on their face and as applied by the parties.

        28.    The parties have been unable to mutually resolve this controversy.

        29.    All parties have an interest in this controversy being resolved through peaceful

judicial resolution.


                                                 6

5858495v.1
   Case 7:19-cv-00419-EKD Document 1 Filed 06/06/19 Page 6 of 8 Pageid#: 6
        30.    Such judicial resolution will minimize the potential for labor strife, thereby

furthering the public interest.

        31.    Volvo requests that the Court declare the rights and legal relations of all parties.

                                  SECOND CAUSE OF ACTION

                                          Injunctive Relief

        32.    Plaintiff incorporates by reference paragraphs 1 through 31 herein.

        33.    The contractual obligations described above obligating Volvo to pay the wages of

full-time Union representatives are continuing in nature and are proscribed by Section 302.

        34.    Ongoing compliance with these contractual obligations will result in continuing

violations of LMRA Section 302 by all parties.

        35.    Volvo requests that the Court issue preliminary and permanent injunctive relief

restraining such ongoing violations.

                                     PRAYER FOR RELIEF

        Plaintiff respectfully requests that the Court grant the following relief:

        1.     Issue an Order declaring that all provisions of the NRV Common Agreement and

the Local 2069 Supplemental Agreements obligating Volvo to pay the wages of full-time Union

representatives are unlawful and in conflict with LMRA Sections 302, and that ongoing

compliance with these provisions is prohibited by LMRA Section 302.

        2.     Issue an Order declaring that those provisions of the Local 2069 Salaried Local

Supplemental Agreement obligating Volvo to pay the wages of part-time Committee-persons

during all periods when they are “working for the” Union are unlawful and in conflict with LMRA

Sections 302, and that ongoing compliance with these provisions is prohibited by LMRA Section


                                                  7

5858495v.1
   Case 7:19-cv-00419-EKD Document 1 Filed 06/06/19 Page 7 of 8 Pageid#: 7
302.

        3.     Order appropriate preliminary and permanent injunctive relief.

        4.     Grant such other relief as is just and equitable.

        Respectfully submitted, this 6th day of June 2019.



                                              /s/ Robert P. Floyd, III
                                              Robert P. Floyd, III (VA Bar No. 42265)
                                              Constangy, Brooks, Smith & Prophete, LLP
                                              12500 Fair Lakes Circle, Suite 300
                                              Fairfax, Virginia 22033
                                              Telephone: (571) 522-6109
                                              Facsimile: (571) 522-6101
                                              Email: rfloyd@constangy.com

                                              COUNSEL FOR PLAINTIFF




                                                 8

5858495v.1
   Case 7:19-cv-00419-EKD Document 1 Filed 06/06/19 Page 8 of 8 Pageid#: 8
